Citation Nr: 0028489	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a permanent and total disability rating based 
on non-service-connected disability for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to October 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veteran's Affairs (VA) from a 
March 1999 rating decision of the Pittsburgh, Pennsylvania 
Regional Office (RO), where the veteran's claim for 
entitlement to a permanent and total rating for pension 
purposes was denied.  The veteran subsequently relocated, and 
his claims folder was transferred to the St. Petersburg, 
Florida RO.  


FINDINGS OF FACT

1.  The veteran served 90 days during a time of war.  

2.  The veteran is currently nonservice-connected for a 
mental disorder.  

3.  The veteran is approximately 47 years old, has an 
education reported as the 11th grade, and last worked in 
approximately 1998.


CONCLUSION OF LAW

The claim for permanent and totally disability for VA 
disability pension purposes is not well grounded, and is 
denied.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran appears to meet 
certain basic eligibility requirements for VA pension 
benefits.  He served on active duty for a period of ninety 
days or more during a period of war.  38 U.S.C.A. §§ 101(11), 
(29); 1521(a), (j)(1) (West 1991).  Furthermore, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. 
§§ 1521, 1522 (West 1991).  

Notwithstanding the above, non service-connected pension 
claims, like a TDIU or increased rating claim, is a new 
claim, subject to the requirement that it be well grounded.  
See Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  We note 
in this regard that a § 4.16(a) TDIU claim is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant's 
current service-connected disabilities meet the rating-level 
requirements of § 4.16(a) and there is evidence that he is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
Colayong v. West, 12 Vet. App. 524, 528 (1999) citing 
38 C.F.R. § 4.16(a).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In the instant case, the issue before the Board is whether 
the veteran is permanently and totally disabled for VA 
pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991); 
38 C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 4.15, 4.16, 4.17, 
4.17a, 4.18, 4.19, 4.20, 4.25, 4.26, 4.27, 4.71a (1999).

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that permanent and total disability for pension purposes can 
be shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet.App. at 446; Talley v. Derwinski, 2 Vet.App. 282 
(1992); 38 U.S.C.A. § 1502(a)(1)-(2) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.17 (1999).

The two ways that permanent and total disability can be shown 
under the law are:  (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (the "objective" standard which is based 
on the percentage ratings assigned for each disability from 
VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1999); Brown, 2 Vet.App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet.App. 387, 390 (1992) (whether 
a permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).

In this case, the RO correctly evaluated the veteran's 
disorders according to the "objective" or "average person" 
standard.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§§ 4.16(a), 4.17 (1998).  The RO assigned ratings for the 
veteran's disabilities in accordance with the Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998); Roberts, 2 
Vet.App. at 390, citing 38 C.F.R. §§ 3.340(a), 4.15, 4.17 
(before a determination can be made as to whether a total and 
permanent disability rating for pension purposes is 
warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  The Board must 
now find whether the ratings assigned by the RO were 
appropriate for the degree of impairment shown by the 
evidence for the veteran's disorders.  

Hospitalization reports dated April 1998 and June 1998 show 
that the veteran was extensively evaluated.  He was noted to 
have cocaine dependency, alcohol dependency, and depression.  
With respect to the depression, the examiner noted that the 
veteran did have some depression, was seen by a clinical 
nurse specialist, and although he was originally placed on 
Zoloft, he was not anxious to continue the medication once he 
found a job and stopped taking the medication.  He was also 
noted to have a relatively stable mood during his stay with 
no outbursts or problems.  He was discharged, however, on an 
irregular basis for failure to return by curfew.  The report 
of a comprehensive April 1998 examination showed that he was 
assessed with alcohol dependency, cocaine dependency, 
hepatitis C positive, and that the examiner stated that 
coronary artery disease was to be ruled out.  The mental 
status examination relieved that the veteran's speech was 
fluent and goal directed, his recent and remote memory was 
intact, his judgment and insight were fair, and he denied any 
homicidal or suicidal ideations.  

Progress notes dated July 1998 show that the veteran reported 
falling 20 feet into a well, and that he was assessed with 
musculoskeletal pain without evidence of fractures, alcohol 
abuse, and cocaine abuse.  The examiner noted that cervical 
spine, lumbosacral spine, rib films, and chest x-rays were 
reviewed and all were determined to be normal, with no 
evidence of fractures.  A head CT [CAT scan] was also 
reviewed and this was normal.  

An August 1998 cardiac stress test showed a result of 
"negative stress test at this level of effort."  An ECG 
report of the same date shows "marked sinus bradycardia, 
abnormal ECG".  

Subsequent records show that the veteran failed to report to 
the August 17, 1998 VA examination [VAE] scheduled on his 
behalf.  Our review of the record also reflects that the 
veteran was scheduled for a VA examination in June 2000.  The 
record shows that the veteran provided a new address to VA on 
June 2, 2000, and that notice of the examination was mailed 
to him at this address on June 8, 2000.  Records from the VA 
facility also show the veteran's current address, however, 
the record indicates that he failed to report.  Thus, the 
claim will be evaluated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1999) 
(hereinafter Schedule).  These criteria are based on the 
average impairment 
of earning capacity, 38 U.S.C.A. § 1155 (West 1991), and 
utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  

The evidence only shows the presence of a depressive 
disorder, and treatment for his polysubstance abuse 
disorders.  

The veteran's current 30 percent evaluation for a mental 
disorder contemplates occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks weekly or less often; chronic sleep impairment; 
mild memory loss, such as forgetting names, directions, 
recent events; but with routine behavior, self-care and 
conversation normal.  A 50 percent evaluation contemplates 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living ( including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  

The current evidence simply does not show that an evaluation 
greater than 30 percent is shown.  The medical evidence does 
not show flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  In fact, it shows only that the 
veteran obtained a job, discontinued his prescription 
medication, and that his speech was fluent and goal directed, 
his recent and remote memory was intact, his judgment and 
insight were fair, and that he denied any homicidal or 
suicidal ideations.  Further, he was noted to have a 
relatively stable mood.  As the threshold requirements for a 
50 percent evaluation are not meet, it necessarily follows 
that a greater 70 percent or 100 percent evaluation is 
similarly not shown.  Again, the evidence only shows that the 
veteran had fair judgment and insight, intact memory, and 
that he obtained a job and displayed a stable mood.  Thus, an 
evaluation greater than 30 percent for his mental disorders 
is not shown.  

We note that no other disorders are shown that would warrant 
a compensable rating.  Although the veteran reported multiple 
injuries after falling in a well, he was extensively 
evaluated and no disabilities were found.  Although the 
record indicates clinical testing was performed with respect 
to a potential heart condition, no diagnosis was rendered 
that would enable an evaluation of a heart condition to be 
undertaken.  Similarly, although lab findings indicate he may 
have tested positive for hepatitis, the evidence shows only 
that subsequent liver function testing was normal, and that 
no disability was found.  In this regard, we must point out 
that he did not report to two scheduled examinations.  

As the veteran's disability level was appropriately rated as 
30 percent disabling by the RO, we find that the veteran has 
not met the numerical criteria for a total disability rating 
under the objective standard or the criteria set forth in 
38 C.F.R. § 4.16(a).  Under that regulation, a total 
disability rating may be assigned where there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The veteran does not meet those preliminary 
requirements.  Therefore, the Board concludes that the 
veteran does not meet the requirements for a permanent and 
total disability rating under the objective standard of the 
regulations.  

If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to permanent and total 
disability rating on an extra schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  For the 
reasons and bases that follow, the Board concludes that the 
RO's determination as to the veteran's unemployability was 
appropriate in this case.  

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, the regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§ 3.321(b)(2)(1998) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies) age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra 
schedular basis.)  

In this regard, the Board notes that the veteran is 
approximately 47 years old, has a level of education reported 
completing the 11th grade on his DD214 and other treatment 
records, and although the record indicates he last worked in 
1993 as a painter, subsequent medical records show that he 
voluntarily left a treatment program in June 1998 after 
obtaining employment.  Although additional treatment records 
for the veteran's substance abuse disorders show that he was 
unemployed in September 1998, they do not show that he was 
permanently and totally disabled.  Thus, this evidence does 
not show that the veteran's educational level is so deficient 
or his disorders so severe as to preclude all forms of 
substantially gainful employment.  As such, the RO's decision 
not to refer the veteran's claim to the adjudication officer 
was proper.

Therefore, as neither the preliminary numerical criteria or 
the threshold unemployability requirements are shown in this 
case, we conclude that the claim is not well grounded, and 
must be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty to inform is satisfied.  In 
particular, the Board notes that the RO noted that the 
veteran's failure to report to the VAE could adversely affect 
his claim, and next rescheduled him for another examination.  
He again failed to report.  In addition, in this case, the 
statement of the case advised the veteran of the requirements 
of a pension claim.  We note in this regard that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999).  

Finally, as a claim for non service-connected pension is a 
new claim, the veteran may file a new claim any time his 
disabilities increase in severity.



ORDER

A permanent and total disability rating for pension purposes 
is not well grounded, and is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

